Citation Nr: 1819949	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 18, 2011.

5.  Entitlement to a rating in excess of 50 percent for service-connected PTSD from April 18, 2011 to January 4, 2013.

6.  Entitlement to a rating in excess of 50 percent for service-connected PTSD from March 1, 2013 to March 6, 2015.

7.  Entitlement to a rating in excess of 70 percent for service-connected PTSD from March 6, 2015.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 6, 2015 (except for the period from January 4, 2013 to March 1, 2013).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2013 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In August 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record

The Board notes that the Veteran has been granted TDIU from March 6, 2015.  However, as that claim must be considered part and parcel of his appeal of the initial rating for PTSD, the matter of whether TDIU is warranted prior to that date remains on appeal.  The Board also notes that the Veteran's PTSD has been rated 100 percent from January 4, 2013 to March 1, 2013.  As such, that period is moot for purposes of rating PTSD and determining entitlement to TDIU; thus, it will not be considered in adjudicating either issue.  The issues have been amended to reflect the limitations discussed here, as well as to consider the applicability of "staged" ratings.

The issues of service connection for a back disability, increased ratings for PTSD, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385, is not shown.

2.  The Veteran has provided competent and credible lay evidence that tinnitus began in service and has persisted since.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Veteran's tinnitus claim is being granted and the increased rating and TDIU claims are being remanded, the Board will not engage in any discussion of the VCAA's impact or the merits of such claims at this time.  However, regarding his hearing loss claim, VA's duty to notify was satisfied by a September 2013 letter, and the Veteran has not alleged that any notice provided was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  An audiological examination was afforded to the Veteran in November 2013.  That examination was thorough and included the results of audiometric studies based on tests complying with the standards set forth in 38 C.F.R. § 4.85.  While a medical opinion was not provided in that examination, this does not prejudice the Veteran in any way, as the lack of opinion was due to the fact that, as discussed further below, a hearing loss disability was not found.  The Veteran has not alleged that this examination was inadequate or otherwise indicated that he has since developed a hearing loss disability.  In so finding, the Board acknowledges that the Veteran testified, at his August 2016 hearing, that he had subsequent treatment for his ear, but notes that he explicitly denied further audiometric testing and did not indicate treatment for hearing impairment.  Under the circumstances, the Board finds VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include sensorineural hearing loss, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, however, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	


STRs are silent for complaints, treatment, or diagnoses related to hearing loss.  On service enlistment examination in October 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
N/A
-10
LEFT
15
0
0
N/A
5

Speech recognition ability was not tested at the time.  However, given the date of this test (prior to October 31, 1967) and the lack of notations indicating otherwise, these figures were presumably reported under the now-obsolete ASA standard.  Adjusting these figures to correspond with the current ISO-ANSI standard, the Veteran's pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
10
LEFT
30
10
10
N/A
10

On service separation examination in September 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
N/A
LEFT
10
10
10
N/A
N/A

Speech recognition ability was not tested at the time.  Considering the date of this test and the lack of indications otherwise, it was presumably conducted under the ISO-ANSI standard and, therefore, no conversion is necessary. 

In December 2012, the Veteran said he developed hearing loss while working as a door gunner and jumping on and off planes in Vietnam.

On November 2013 VA examination, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
30
LEFT
20
20
15
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.

In December 2013, the Veteran said that he had hearing loss and tinnitus related to excessive noise exposure in service.  In October 2014, the Veteran indicated that he had suffered from hearing loss since service as a result of excessive military noise throughout service, but particularly in Vietnam, where he had to load ammunition and be around tanks without hearing protection.  In August 2016, the Veteran testified that his hearing loss problem began in Kentucky, where he was exposed to hazardous noise from gunfire during training without ear protection.  In Vietnam, he said he was further exposed to even more excessive noise from larger guns.  

As a threshold matter, the Board notes that VA defines a hearing loss disability as when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With that in mind, the Board finds that, here, there is no evidence that the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  In so finding, the Board is sympathetic to the Veteran's claims that he has hearing loss and does not doubt his statements regarding excessive or hazardous noise exposure in service.  In fact, as indicated by the above grant of service connection for tinnitus, the Board concedes such noise exposure.  However, unlike tinnitus, which is a simple disability diagnosable by lay observation, hearing loss is a more complex disability that cannot be diagnosed independently by the Veteran.  Moreover, as noted above, VA specifically defines hearing loss disability as involving a certain threshold of impairment, confirmed by audiometric studies, which the Veteran has not been shown to meet under any audiometric test of record.  Absent evidence that confirms a present hearing loss disability for VA purposes, there is no valid claim of service connection, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.  Brammer, 3 Vet. App. at 225.


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is denied.


REMAND

The Veteran has not been afforded a VA examination to assess the nature and likely etiology of his claimed back disability.  As the record reflects current back pathology (i.e., lumbar spondylosis) and the Veteran alleges additional disc pathology, all of which he indicates is related to alleged back strains in service from lifting heavy ammunition repeatedly, the Board finds the low threshold for determining when VA must provide such an examination is met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the increased rating claim, the Veteran's most recent examination assessing his PTSD was conducted in March 2015.  As he has not indicated satisfaction with his present rating and three years have passed since that examination, a contemporaneous examination is needed to ensure an accurate rating of the disability on the merits.

Finally, regarding the TDIU claim, the Board notes that the Veteran does not meet the schedular criteria for TDIU prior to March 6, 2015 (save for the brief period during which a temporary total rating is in effect, which of itself renders the matter of TDIU during that period moot).  Therefore, the Board must consider, instead, whether TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) during the period in question.  However, a review of the record shows the matter has not yet been referred to the Director of Compensation Service for extraschedular consideration.  Therefore, such referral must be completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal. 
 
2. Then, arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his back disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each back disability entity found.
 
b. For each disability diagnosed, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's service or injuries therein.

For purposes of this examination only, the examiner should take the Veteran's reports of back strains in service from repeated heavy lifting at face value.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his PTSD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms and pathology associated with the Veteran's PTSD in sufficient detail to allow for application of the pertinent rating criteria.  Specifically, the examiner must opine as to the occupational and social impairment associated with such disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other pertinent factors, and refer the matter of entitlement to TDIU prior to March 6, 2015 to the Director, Compensation Service for extraschedular consideration of TDIU pursuant to 38 C.F.R. § 4.16(b).

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


